DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Election/Restrictions
Applicants' election without traverse of Group II, claims 2 and 3, in the reply filed on 11/23/22 is acknowledged. Because claims 2 and 3 depend from claim 1, the parent claim will also be examined in so far as it encompasses the invention of Group II; i.e., the combination of an exosome and a miRNA.
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election with traverse of miR-142 as the species of RNA in the reply filed on 11/23/22 is also acknowledged.
The traversal is on the grounds that miR-16 should be examined together with miR-142 because “Applicant has shown that both of these are highly expressed, see. FIG9B” and “[a] search conducted on miRNA’s would uncover any related art” (page 2). 
	Applicants argument has been fully considered but is not found persuasive because, as set forth in the Office Action mailed on 5/25/22, each of the miRNA molecules were known in the prior art, and thus the species do not share a special technical feature, as they do not share a contribution over the prior art. Applicants appear to argue that searching the two species together would not constitute an undue search burden, but the criteria for restriction in national stage applications filed under 371 does not include search burden.
Claims 1-3 are under consideration, in so far as they read upon the elected invention (a composition comprising an exosome and an RNA) and the elected species (miR-142).

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 repeats a number of RNA molecules in lines 2-7, including miR-126 (lines 1-2 and 5), miR-15 (lines 3 and 6), miR-29 (lines 3 and 4), miR-30 (lines 3 and 5) and miR-10 (lines 6 and 6-7). The second recitation of each should be removed because it is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A composition for treating myocardial ischemia or infarction in a subject, comprising an isolated cortical bone stem cell (CBSC)-derived exosome, and further comprising at least one RNA molecule,
does not reasonably provide enablement for 
A composition for treating a cardiovascular disease or disorder in a subject, comprising an isolated cortical bone stem cell (CBSC)-derived exosome, and further comprising at least one RNA molecule.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The elected invention under consideration is Group II, which is directed to the combination of an exosome derived from an isolated cortical bone stem cell (CBSC), and at least one RNA molecule. This invention is encompassed by claim 1, and recited in claims 2 and 3. The composition is intended to be used for treatment of a cardiovascular disease or disorder in a subject. While this intended use does not render the claimed composition patentably distinct from a prior art composition teaching the same components (see the section below, “Claim Rejections - 35 USC § 102”), 35 USC 112(a) requires that the specification enables the skilled artisan to use the invention for its stated purpose, which here is treatment of cardiovascular disease or disorder. 
	The specification does not provide a limiting definition of the term “cardiovascular disease or disorder”, instead teaching only that it includes “all disorders characterized by insufficient, undesired or abnormal cardiac function, e.g., ischemic disease, hypertensive heart disease and pulmonary hypertensive heart disease, valvular disease, congenital heart disease and any condition which leads to congestive heart failure in a subject” and may be the result of “disease, injury and/or aging” (page 10, lines 12-17). The specification provides further examples of diseases due to injury that include “arterial disease, atheroma, atherosclerosis, arteriosclerosis, coronary artery disease, arrhythmia, angina pectoris, congestive heart disease, ischemic cardiomyopathy, myocardial infarction, stroke, transient ischemic attack, aortic aneurysm, cardiopericarditis, infection, inflammation, valvular insufficiency, vascular clotting defects, and a combination thereof” (page 4, line 28 to page 5, line 2). 
	The prior art of Duran et al (2013) teaches that “[i]nvestigators looking for a source of multipotent stem cells developed a new isolation technique using cortical bone tissue, rather than the bone marrow, to isolate cells that might be in a more primitive state” (page 540 of Duran et al, 2013. Circ Res. 113: 539-552). Duran further demonstrates that isolated CBSCs “improved survival, cardiac function, regional strain, attenuated remodeling, and decreased infarct size” relative to controls, and that such results are via two mechanisms that include “(1) secretion of proangiogenic factors that stimulate endogenous neovascularization, and (2) differentiation into functional adult myocytes and vascular cells” (see Abstract).
	The prior art of Mohsin et al (2016) extends these results to the exosomes produced by CBSCs (Mohsin et a, 2016. 22 July 2016, Circulation Research. Vol 119, Supplement 1, Abstract 364, 1 page as printed). Mohsin teaches that isolated CBSC-derived exosomes were “injected into the border zone of the mouse heart after myocardial infarction (MI)” resulting in “reduced infarct size and increased myocyte survival after MI injury” (Abstract). Mohsin further teaches that “[t]he underlying mechanism for beneficial effects was linked to increased packaging of cardioprotective miRs including miR125, miR20 and miR18a in CBSCs-Exo confirmed by MiRNA array analysis” (Abstract). The working examples in the instant specification support the teachings of Moshin et al (2016) by reporting that exosomes isolated from CBSCs “can produce the same beneficial effects as CBSCs in mice after MI (Figure 2A-Figure 2B, Figure 3)” (page 41) and also reduce scar size in a pig model of MI (page 44). The specification further demonstrates that such exosomes contain a variety of “different types and amount of miRs [microRNAs]” (page 43).
	While the teachings of the prior art and the working examples of the specification enable the skilled artisan to predictably use the claimed composition for treatment ischemic myocardial injuries, such as myocardial infarction, these teachings do not extend to predictable treatment of the entire scope of “cardiovascular disease or disorder” encompassed by the intended use recited in the claims. Relevant art published in 2018, the same year the PCT was filed that the instant application is a 371 is, teaches that the major types of cardiovascular disease, including atherosclerosis, myocardial infarction, arrhythmia, cardiomyopathy and cardiac fibrosis have different “pathophysiological pathways that play key roles in development of different CVDs” (pages 6-7) and that “the choice of an appropriate animal model to efficiently and reliably study any diseased (e.g., CVD) is a challenging process” (page 7 of Savoji et al, 2019. Biomaterials. 198: 3-26). The specification does not provide any examples of using the claimed composition to treat other cardiovascular diseases or disorders. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02.
Thus, at the claimed priority date of the instant application, the skilled artisan would not have been able to predict whether or not the claimed composition could be used to treat cardiovascular disease other than myocardial ischemia, including myocardial infarction, and would have had to engage in further experimentation to test the composition in various animal models corresponding in scope to the claims; i.e., models corresponding to atherosclerosis, arrhythmia, cardiomyopathy, fibrosis, hypertension and more. Due to the large quantity of experimentation necessary to determine whether the claimed composition comprising the combination of a CBSC-derived exosome and at least one RNA molecule could be used to treat the full scope of cardiovascular diseases and disorders encompassed by the claims, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of the claimed method in treating cardiovascular diseases other than those involving ischemia, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect to cardiovascular diseases and disorders, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.	

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Claim 3 limits the “at least one RNA molecule” to one selected from a large group of microRNAs (aka miRNAs or miRs) that were known in the prior art, as well “a variant, a derivative or a combination thereof”. The relevant art teaches that miRNAs are “short single-stranded non-coding RNA sequences that post-transcriptionally regulate up to 60% of protein encoding gens” (see Abstract of Drury et al, 2017. Frontiers in Immunology. 8:1182; pages 1-17 as printed). Drury further teaches that miRNAs are typically 20-24 nucleotides long, and exist in hundreds of different sequences (page 1). Each of the named miRNAs, such as miR-142, which is the elected species under consideration, was known in the prior art and thus has a defined structure associated with the name, and therefore meets the written description requirement. Per MPEP 2163, "[i]nformation which is well known in the art need not be described in detail in the specification" and "[t]he description need only describe in detail that which is new or not conventional", referencing Hybritech v Monoclonal Antibodies.
The terms “variant” and “derivative” as recited in the claim are not defined by the specification, and thus broadly encompass an essentially limitless number of variants of each named miRNAs. For example, “variants” and “derivatives” of miR-142 would include mutated miRNAs having one or more of the nucleic acids changed in the sequence of miR-142, without limit, up to variants in which every nucleic acid was replace. However, the specification fails to describe such a genus of variants that have changes to the reference sequence and yet retain the functionality of such; i.e., treatment of ischemic cardiovascular diseases. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed variants and derivatives of miRNAs recited in claim 3, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the composition of claim 3 fails to meet the written description provision of 35 U.S.C. §112(a) with respect to the variants and derivatives of the recited miRNAs. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or abstract ideas) without significantly more.
Per the “2019 Revised Patent Subject Matter Eligibility Guidance" (available at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), subject matter eligibility under 35 U.S.C. 101 involves two considerations, termed "steps". The first consideration, "Step 1", is whether the claimed invention is directed to one of the four statutory patent-eligible subject matter categories. In the instant case, claims 1-3 are directed to a composition comprising an exosome, which is a composition of matter, which is one of the four categories.
The second consideration, "Step 2", is divided into two parts, "Step 2A" and "Step 2B". Step 2A includes evaluating whether the claim recites a judicial exception ("Prong One"), and if so, whether the judicial exception is integrated into a practical application ("Prong Two"). In the instant case, claims 1 and 2 encompass a composition comprising an isolated cortical bone stem cell (CBSC)-derived exosome and an RNA, and claim 3 limits said RNA to one selected from a group of types of microRNAs including miR125.
However, Mohsin et al (Mohsin et al, 22 July 2016, Circulation Research. Vol 119, Supplement 1, Abstract 364, 1 page as printed) teaches that exosomes comprising microRNAs, including miRNA-125 can be isolated from murine CBSCs. Thus, such exosomes are a ‘product of nature’, which is a judicial exception. Furthermore, the additional limitations recited in the claims do not result in the claimed product having markedly different characteristics from the product of nature. The specification does not provide a limiting definition of the term “composition”, and thus the term is interpreted broadly as encompassing any combination of the recited elements that make up the composition; here, an isolated CBSC-derived exosome and at least one RNA molecule, and thus the claimed composition is not markedly different from a product of nature because it encompasses an isolated exosome and RNA molecule. Furthermore, the recitation that the composition is to be used “for treating a cardiovascular disease or disorder” is an intended use for the composition that does not render it markedly different from the product of nature. The recitation of "isolated" merely indicates that the natural product has been moved from its natural location, and does not give the claimed product a markedly different characteristic from the product of nature.
Regarding "Prong Two", this is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. In the instant case, claims 1-3 do not recite any additional elements beyond the isolated exosome and RNA molecule, and thus the judicial exception is not integrated into a practical application in these claims. 
Step 2B involves evaluating whether the claim provides an element or combination of such in the claims is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. In the instant case, claims 1-3 do not recite any additional elements beyond the isolated exosome and RNA molecule, and thus does not include any elements sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohsin et al, 22 July 2016, Circulation Research. Vol 119, Supplement 1, Abstract 364, 1 page as printed. The earliest date to which the instant application claims priority is 01 August 2017.
Claims 1 and 2 encompass a composition for treating a cardiovascular disease or disorder in a subject, comprising an isolated cortical bone stem cell (CBSC)-derived exosome and at least one RNA molecule. The recitation that the composition is “for treating a cardiovascular disease or disorder in a subject” in the preamble of the claim has been considered in the context of the entire claim, and is interpreted as an intended use for the product (which is a composition) because said recitation does not require any structure that would distinguish the claimed composition from one taught by the prior art; i.e., this recitation merely indicates what such a composition can be used for. See MPEP 2111.02, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Furthermore, the instant specification does not provide a limiting definition of the term “composition”, and thus the term is interpreted broadly as encompassing any combination of the recited elements that make up the composition; here, a CBSC-derived exosome and at least one RNA molecule.
Mohsin teaches that “[e]xosomes were isolated from murine CBSCs” (see Abstract). Mohsin further teaches that these isolated CBSC-Exo were “injected into the border zone of the mouse heart after myocardial infarction (MI)” resulting in “reduced infarct size and increased myocyte survival after MI injury” (Abstract). Mohsin further teaches that “[t]he underlying mechanism for beneficial effects was linked to increased packaging of cardioprotective miRs including miR125, miR20 and miR18a in CBSCs-Exo confirmed by MiRNA array analysis” (Abstract). Thus, Mohsin teaches an isolated CBSC-derived exosome that includes microRNA, and thus teaches a composition comprising an isolated CBSC-derived exosome and at least RNA molecules as encompassed by claims 1 and 2; As such Mohsin anticipates claims 1 and 2.
Claim 3 limits the composition of claim 2 to one wherein the RNA molecule is selected from a group including miR125 (see line 4 of claim 3), which is one of the miRNAs taught by Mohsin as described above. As such, the teachings of Mohsin also anticipate claim 3.
 
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646